                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DIEM LLC,                                         Case No. 18-cv-05978-SI
                                   8                   Plaintiff,
                                                                                           ORDER DENYING LEAVE TO FILE
                                   9             v.                                        MOTION FOR RECONSIDERATION
                                  10     BIGCOMMERCE, INC.,                                Re: Dkt. No. 132
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant BigCommerce filed a motion for leave to file a motion for reconsideration after

                                  14   the Court denied BigCommerce’s fee motion. Dkt. No. 132. Defendant BigCommerce does not

                                  15   present any new arguments, cases, or facts. Rather, BigCommerce argues the Court “manifestly

                                  16   failed” to construe precedent when it found BigCommerce was not the prevailing party. Id.

                                  17          Defendant BigCommerce’s motion is denied. The change in legal relationship occurred

                                  18   because the parties voluntarily entered into a settlement agreement (“Settlement Agreement”). One

                                  19   of the many terms of the Settlement Agreement required the Court to decide a narrow issue, which
                                       it did. The Settlement Agreement set forth two different scenarios depending on the Court’s ruling
                                  20
                                       but dismissing all claims with prejudice regardless of the outcome. The Settlement Agreement was
                                  21
                                       not approved by the Court, rather it was effective upon the parties’ mutual execution. BigCommerce
                                  22
                                       points to CRST Van Expedited, Inc. v. EEOC and declares that, based on that holding, BigCommerce
                                  23
                                       must be the prevailing party. In CRST, the Supreme Court stated:
                                  24
                                              The defendant, of course, might prefer a judgment vindicating its position regarding
                                  25          the substantive merits of the plaintiff’s allegations. The defendant has, however,
                                              fulfilled its primary objective whenever the plaintiff’s challenge is rebuffed,
                                  26          irrespective of the precise reason for the court’s decision. The defendant may prevail
                                              even if the court’s final judgment rejects the plaintiff’s claim for a nonmerits
                                  27          reason…. A plaintiff’s claim may be frivolous, unreasonable, or groundless if the
                                              claim is barred by state sovereign immunity, or is moot … In cases like these,
                                  28          significant attorney time and expenditure may have gone into contesting the claim.
                                               Congress could not have intended to bar defendants from obtaining attorney’s fees
                                   1           in these cases on the basis that, although the litigation was resolved in their favor,
                                               they were nonetheless not prevailing parties.
                                   2
                                       CRST Van Expedited, Inc. v. EEOC, 136 S. Ct. 1642, 1651 (2016) (internal citations omitted). In
                                   3
                                       the case at bar, the result was negotiated and bargained for; the litigation was not resolved in
                                   4
                                       anyone’s favor. The agreement reached by the parties called for a mechanical process whereby the
                                   5
                                       Court had to decide a narrow issue for the Settlement Agreement to proceed down path A (paying
                                   6
                                       plaintiff $30,000) or path B (not paying plaintiff $30,000). The Court’s order enforcing the
                                   7
                                       Settlement Agreement was contemplated and indeed required by the Settlement Agreement itself.
                                   8
                                       The Settlement Agreement required the Court’s involvement not to approve or otherwise provide
                                   9
                                       “judicial imprimatur,” but to decide a narrow question stipulated to by the parties. Thus, the
                                  10
                                       Settlement Agreement was not incorporated by a judicial decree and BigCommerce cannot be the
                                  11
                                       prevailing party. Exigent Tech. v. Atrana Solutions, Inc., 442 F.3d 1301, 1312, (Fed. Cir. 2006)
                                  12
Northern District of California




                                       (“Atrana cannot be a prevailing party if the case was resolved by settlement (not incorporated by
 United States District Court




                                  13
                                       judicial decree) prior to any relief on the merits.”).
                                  14
                                               BigCommerce also points to Maher v. Gagne arguing that the Court there held that
                                  15
                                       defendants are entitled to fees even in the event of settlement. But in that case,
                                  16
                                               a settlement was negotiated and the District Court entered a consent decree that,
                                  17           among other things, provided for a substantial increase in the standard allowances
                                               and gave AFDC recipients the right to prove that their actual work-related expenses
                                  18           were in excess of the standard. The parties informally agreed that the question
                                               whether respondent was entitled to recover attorney's fees would be submitted to the
                                  19           District Court after the entry of the consent decree.
                                  20   Maher v. Gagne, 448 U.S. 122, 126, (1980). The district court in Maher reached into the settlement

                                  21   agreement, modified it, and then ordered the provisions in the consent decree – amounting to a

                                  22   “judicial imprimatur.” See CRST Van Expedited, Inc. v. EEOC, 136 S. Ct. 1642, 1646 (2016) (“The

                                  23   Court has said that the “touchstone of the prevailing party inquiry must be the material alteration of

                                  24   the legal relationship of the parties. This change must be marked by “judicial imprimatur.””

                                  25   (citations omitted). No such facts are present with respect to the case at bar.

                                  26           Further, the Court noted in its March 1, 2019 order that BigCommerce’s motion could be

                                  27   denied on the alternative ground that there are no exceptional circumstances to qualify for fees

                                  28   pursuant to 35 U.S.C. § 285. Thus, even if BigCommerce could be construed as the prevailing party,
                                                                                           2
                                   1   BigCommerce’s motion fails for lack of exceptional circumstances.

                                   2          No reconsideration is necessary.

                                   3

                                   4          IT IS SO ORDERED.

                                   5   Dated: March 5, 2019

                                   6                                                ______________________________________
                                                                                    SUSAN ILLSTON
                                   7                                                United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     3
